      Case 7:19-cv-00469-KMK Document 1 Filed 01/16/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               ----------x

MARK HARVEY REPHEN.                                          Civil Action No.:

                              Plaintiff,

               -against-                                      COMPLAIIST FOR FRAUD



                                                              DEMAND FOR JURY TRIAL

barsr ABTKZER,
JOHN DOE 1 & JOHN DOE 2, and
FALCON THRIVE CORP LLP

                                      Defendant(s).


Plaintifl MARK HARVEY REPHEN (*Plaintiff'), by and through his attorneys, Edward B.

Geller, Esq., P.C., as and for his Complaint against the Defendant(s), BATEL ABIKZER,

JOHN DOE 1       &   JOHN DOE      2(      BROKERS), and FALCON THRTVE CORP LLP

(hereinafter referred to as "Defendant(s)"), respectfully sets forth, complains and alleges,

upon information and belief, the following:




                   INTRODUCTIONIPRELIMINARY STATEMENT



1.     Plaintiff brings this action on his own behalf for the failure of Defendants to honor an

agreement with Plaintiff and seeks damages, declaratory and injunctive relief arising from

the Defendants' Breach of Contract.
        Case 7:19-cv-00469-KMK Document 1 Filed 01/16/19 Page 2 of 7



                                          PARTIES

              Plaintiff MARK HARVEY REPHEN is a resident of ISRAEL, residing in



              Defendant BATEL ABIKZER          is a resident in the   state   of NEw YORK

residing at 25 DOLSON ROAD, MONSEY, NIY 10952.

        4.   BATEL ABIKZER either works directly for and/or maintains a desk and works

from PHX Financial Inc, an investment bank at 100 Wali Street NY, NY 10005, as relayed to

the Plaintiffby the Defendant.

        5.     Defendant FALCON THRIVE CORP LLP                is a NEW YORK compan,v

engaged   in investment banking with an address at 99 WALL STREET , SUITE 1048, NEW

YORK. NY 10017,     a   virtual office.

        6.     FALCON THRIVE CORP LLC is entirely owned by BATEL ABIZKER and

is a cover corporation for her fraudulent business dealings. BATEL ABIZKER is for all

intents and purposes FALCON THRIVE CORP.

        7.     According to the Defendant Batel Abizker she began her career in investment

banking by creating a relationship with Phoenix Financial Services, a New York-based

FINRA and SIPC Member, where she has assisted in capital introductions for notable

clientele focused on private equity investments. Her client portfolio includes individuals.

institutions and multi-national corporations with a global reach. Through her efTorts, these

individuals and institutions were able to invest in companies such as Palintir, Airbnb, Uber,

Lyft,   Square, and Epica International. Ms. Abikzer's interests also include actively

participating with these and other clients in the private art market under a similar investment

banking model. Her client roster in this sector includes family offices, private wealth funds,
        Case 7:19-cv-00469-KMK Document 1 Filed 01/16/19 Page 3 of 7




foundations, conservators, curators and ultra-high net worth individuals. Ms. Abikzer's

primary interests and representations within the private art market encompass Old Masters,

Impressionist, Post-Impressionist and Modern artworks. LIer assignments have included both

buy and sell transactions for collectors whose private collections are valued in the hundreds

of millions of dollars. As a consummate client representative with an investment banking

background, Ms. Abikzer maintains absolute discretion in all of her dealings and throughout

her assignments comports herself with an extreme professional circumspection on which her

clients have come to rely. Ms. Abikzer is currently exploring the acquisition of a specialized

arrd established Investment Banking   Firm in Europe through which she will institutionalize

and expand the international depth and reach of the client service activities in which she

specializes.

        L      Defendants   JOI$i DOE I & JOHNI DOE 2 (THL, BROKERS) are allegedl-v

residents in the state of NEW YOtl-K with a business ofllce located at 4Jth STREtrT NEW

YORK, NY 10017 and are engaged in the buying and selling ofjewelry.



                              SUMMERY OF THE CLAIMS



        9.     The claims arise out of Defendants' deliberate and                   fraudulent

misappropriation and conversion of certain monies in the amount of $50,000 in investment

capital provided by the Plaintiff, which Defendant Batel Abikizer was to actively manage and

invest, snch as buying undervalued jewelry to be resold at true value or above value. Batel

Abikizer was to use the connections at her disposal to buy and sell the jewelry and other

 items from either distressed sellers needing quick flunds or undervalued jewelry and other
       Case 7:19-cv-00469-KMK Document 1 Filed 01/16/19 Page 4 of 7



items that would be resold approximately within a week or two for profit at either the true

value or a higher value than the true value. Batel Abikizer did this in association with "The

Brokers" whom she and her fiancd worked with in the same capacity and            w-ho allegedly are

jewelers with a business on 4Jth Street , New- York City, NY (the diamond center of New

York City) to facilitate such transaotions. When the Defendant Batel Abikizer took the

Plaintiff s monies she knew that the funds would not be applied towards the designated

ventures, and never had a bona fide intention         of doing so. The Defendant either         solely

converled the funds to her owrr use or did so in coniunction with The Brokers.

        10.       Based on these facts, Plaintiff asserts causes   of action for fraud, breach of

contract, conversion, fraudulent conveyance, unjust enrichment, and aiding and abetting

fraud as against The Brokers and FALCON THRIVE CORP LLP (BATEL ABIKZER), who

received and benefited from the Plaintiff s monies.




                 FACTUAL ALLEGATIONS FOR BREACH OF CONTRACT



                                       The Existence of a Contract




        11   .    Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered      "1" through "10" herein with the same force and effect as if the   same


were set forth at length herein,

        12.       The Plaintiff was introduced to the Defendant Batel Abikzerby a mutual

acquaintance, Nitzan Friedman (who advises Defendant and whom Defendant consults with

on business transactions and is located in Israel.)
      Case 7:19-cv-00469-KMK Document 1 Filed 01/16/19 Page 5 of 7



       13.       Batel Abikzer works at PtD( Financial, Inc, and advised the Plaintiff on

several investments that he made with that company in which she and Nitzan made a

commission, withNitzan Freidman being paid directly by the Plaintiff.

       14.       Based on the recommendation by Nitzan Friedman and his previous business

dealings with the Defendant, the Plaintifftook his (Nitzan Friedman's) advice and entered

into a business arrangement with the Defendant with a written contract
                                                                         '




       15.       On or about August 2018 the Plaintiff and the Defendant contracted to buy

and sell jewelry from distressed sellers with   Plaintiffproviding the monetary investment of

$50,000 and Batel providing her experience and association with the Defendants "The

Brokers" who had access to such distressed sellers and access to buyers of such jewelry.

        16.      A contract was drawn up on August 14,2018 r,vhich stated " Mark Harvey

Rephen shall provide $50,000 in investment capital, and Batel Abkizer shall actively manage

and invest the $50,000 in investments such as buying undervalued jewelry to be resold at true

value or above value, Mark HarveJ Rephen reserved the right to withdraw his

investment of $50.000 upon demand . ryith Falcon Thrive Corp forwarding the funds as

directed within a weekst time. Mark Harvev Rephen shall have on line banking access

to the funds and shall receive a debit card for that accouut.

       WHEREAS, Batel shall use the connections at her disposal to buy and sell jewelry

and other items from either distressed sellers needing quick funds or undervalued jewelry and

other items that will be resold approximately within a week or two for profit at either true

value or a higher that true value.

        WHEREAS, Batel can utilize third party persons or brokers to facilitate such

transactions."
               Case 7:19-cv-00469-KMK Document 1 Filed 01/16/19 Page 6 of 7




           17.       A copy if the August 14, 2018 contract is attached hereto as (Exhibit A)'

           18.       As stated in the contract Batel Abikzer would work with her "third party


t   brokers"
               .,The Brokers" whom she advised the Plaintiff were two jeweler partners located


    on 47th street in New York CitY.

           19.       The Plaintiff, agreeing to the contract, wired $50,000 in cash on August 17,

    2018 to the Plaintiff s account at Bank of America located at222 Broadway, New-York,

    NY

            20.      Approximately at the end of August 2018 and the beginning of September

    2018 Defendant Batel Abizker stated that there was a watch which u'ould cost $15,000

                                                                                     the
    available with a much higher value that can be flipped. The Plaintiff authorized

    Defendant to utilize $15,000 from the $50,000 to buy the watch. The Brokers then
                                                                                     allegedly

    bought a rolex watch from a distressed person for approximately $15k.

               21.   The plaintiff inquired when the watch would be flipped" The Defendant Batel

    Abikzer stated numerous times on the phone that it would be flipped and not to worry. After

    approximately a month the defendant Batel Abikzer stated that the watch was sold by
                                                                                        The


    Brokers.

               22.    Although the watch was flipped there was no real profit. Batel and The

     Brokers received approximately $500 in profit and according to Batel Abikzer the third-

     party broker received their commission.

               23.    On approximately September 12,2018 Batel Abikzr informed the Plaintiff

     over the phone that the two 47th street parlners "The Brokers" bought 2 bracelets which
                                                                                             cost


     about $35,000 dollars and that they could flip them for double or triple the amount.

               24.    The Plaintiff on or about the same date contacted Nitzan Friedman
            Case 7:19-cv-00469-KMK Document 1 Filed 01/16/19 Page 7 of 7




    concerning the jewelry transaction, who informed the Plaintiff that it was good deal and not

    to   wory   as he was     in communication with the Defendant.

            25.        The Plaintiff thereafter in September of 2018 requested Defendant numerous

r   times for the remaining funds in the account to be sent back due to financial difficulty. The

    funds as required to be sent back within a week under the contract were not sent back until

    November of 2018. The Defendant in conversation with the Plaintiff consistently made

    excuses as to w'hy the funds were not retumed or ignored the            Plaintifls   requests as to w-hen

    the funds would be sent back,         until   she responded    affirmatively in November and sent back

    the remaining funds which were allegedly still in the Bank

            26.         On October 8, 2018 the Plaintiff contacted the Defendant Batel Abikzer thru

    the watsup app to see if there was any movement on the jewelry. The Defendant stated: "Not

    yet. Everything is just picking up from the holidays this week. It's Columbus Day today so

    everyone's off but I think it's going to be a really busy and active month." The month was

    not busy or active and jewelry was not sold.

            27   .      On October 12,2018 the Plaintiff contacted the Defendant Batel Abikzer thru

    watsup again and wrote: "Hi Batel, how much cash is in the account? I need what's available

    asap to pay      bill."   The Defendant Batel Abikzer did not respond until October 15, 2018 on

    wats up and stated she        will call later. The PlaintifT   spoke to the Defendant and again

    Defendant stated the jewelry cost about $35,000 and there should have been $15,000Ieft in

    the account.

            28.         On October 18, 2018 the Plaintiff using the watsup app contacted the

    Defendant Batel Abikzer to           see   how it was progressing with selling the jewelry. The

    Defendant did not reply to the Watsup request.
